DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species: MORF4L1, RNA/cDNA, XGB, and surgery in the reply filed on 6/4/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
An action on the merits of claims 4-13, 15, 17, 18, 20, 21, 25-27 and 33-40 is set forth below.  Claims 28-32, as well as other species, are withdrawn from consideration as being directed to non elected species.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-13, 15, 17, 18, 20, 21, 25-27 and 33-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation/law of nature and an abstract 
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106. 
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, 561 U.S. 593, 601 (June 28, 2010) and Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).  See also Myriad v Ambry, CAFC 2014-1361, -1366, December 17, 2014.  The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. at 601 (2010).  In Alice Corp, the Supreme Court reiterated the two step test devised in Mayo to determine patent eligibility for claims.  “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that 

Claims Analysis:
As set forth in MPEP 2106 III, the claims have been analyzed to determine whether they are directed to one of the four statutory categories of invention (STEP 1).  The claims were then analyzed to determine if they recite a judicial exception (JE) (STEP 2A, prong 1) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application (STEP 2A, prong 2) [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)].  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE (STEP 2B) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to treatment and diagnostic methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites identifying a subject as having colon cancer by determining the expression level of at least 14 specific biomarkers (genes) which is a natural correlation/law between expression levels of the genes and prostate cancer.  With regard to the natural Mayo, the relationship is itself a natural process that exists apart from any human action.  Additionally, the claims recite steps of normalizing the expression level of the genes to a housekeeping gene, inputting each normalized expression into an algorithm to generate a score, comparing scores with a predetermined cut off value or a second score.  In addition, claim 5 recites a step of identifying the subject as having colon cancer based on the comparison of the score to a predetermined cutoff value.  These steps are taken to be directed to an abstract idea because these observations, conclusions/determinations, comparisons, and computations can occur entirely within the mind.  It is therefore determined that the claims are directed to judicial exceptions.
In the instant situation, the additional element/step of determining the expression levels of the genes does not integrate the JE into a practical application because it is a mere data gathering step to use the correlation and does not add a meaningful limitation to the method.  Likewise, the recitation that the patient was administered a first therapy before or after the first time point is taken does not integrate the JE into a practical application because it merely defines the patient population that is used to arrive at the JE’s.  Further, the general recitation of administering a therapy is taken as instructions to apply the JEs.  
The next step involves determining whether the remaining elements, either individually or as an ordered combination, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  In the instant situation, the determining steps are generally recited and do not provide any particular reagents Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
It is additionally noted that steps such as generally “administering a therapy” are so generally recited that they are taken as mere instructions to apply the JE’s set forth in the claims (see 2106.05(f).  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, 
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the recitation of JE’s.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
	Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.	

Claim Rejections - 35 USC § 112
112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 4-13, 15, 17, 18, 20, 21, 25-27 and 33-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way 
There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue.  These factors have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

 “Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The nature of the invention and the breadth of the claims:
The claims are broadly drawn to methods which broadly encompass treating colon cancer with any type of therapy based on expression analysis of ADRM1, CDK4, COMT, DHCR7, HMOX2, MCM2, PDXK, POP7, S100P, SNRPA, SORD, STOML2, UMPS, and a housekeeping gene as an indicator of colon cancer or therapeutic efficacy.  
The specification defines treating (para 117) as preventing the condition, slowing the onset or rate of development of the condition, reducing the risk of developing the condition, preventing or delaying the development of symptoms associated with the condition, reducing or ending symptoms associated with the condition, generating a complete or partial regression of the condition, or some combination thereof.     




The amount of direction or guidance and Presence and absence of working examples:
The specification teaches that differential expression analysis identified 103 genes upregulated in tumor tissue compared to blood. The specification asserts that 20 colon cancer blood samples and 20 matched controls identified 13 genes and one housekeeping gene as markers of colon cancer and that the genes were found to be highly expressed in colon cancer tissue compared to normal mucosa (para 136).  The specification teaches that an artificial intelligence model was built using normalized gene expression of the 13 markers in 120 controls and 272 colon cancer samples and that XGB was the top performing algorithm best predicted the training data (para 137).  The specification teaches that overall, the ColoTest scores were significantly elevated in cancers.  However the specification teaches that a separate colon cancer cohort by disease status indicated that the ColoTest was not significantly different between stable and progressive disease (para 142).  Furthermore, while the specification teaches that scores of a colon cancer cohort before and after surgery or chemotherapy/bevacizumab identified that complete removal of a tumor and no evidence of disease or response to therapy were associated with a significant decrease in the ColoTest, the specification does not identify which particular therapies, other than surgery and bevacizumab, provided these results (para 141, 143).    

The state of the prior art and the predictability or unpredictability of the art:
	While methods of using machine learning to analyze large amounts of data are known, the outcome of the analysis is dependent on a number of factors.  For example, Kalinin (Kalinin et al; Future Medicine, vol 19, pages 629-650, 2018) teaches that to predict personalized treatment response and optimize medication selection, deep learning uses knowledge extracted from large and complex molecular, epidemiological, clinical, and demographic datasets.  Kalinin teaches (pages 632-633):
 Deep learning is a very fast-paced research domain and although its potential utility is impressive, there are several challenges associated with the practical usage of these models. Typically, CNNs are complex, heavily parameterized models, with little theoretical guarantees of performance or proven ways to construct effective problem-speciﬁc architectures. Due to their complexity, time-consuming training process and high representational power, such models should be used in cases when sufﬁcient volumes of input data are available and conventional machine learning fails to provide an effective, simpler solution. For biological and clinical applications, adoption of deep learning is slower due to a few reasons, including skepticism arising from the data and hardware requirements, as well as the ‘black-box’ nature of these algorithms, which speciﬁcally challenges the notion of model interpretability.

 The real power of deep learning in a domain such as pharmacogenomics will be realized when it is combined with a prior domain knowledge, such as gene networks or pathways; a relevant example being used for the prediction of the pharmacological properties of drugs using transcriptomic data combined with pathway information. Multimodal, multitask and transfer learning are often used to alleviate data limitations to some extent. Transfer learning approaches include training a deep network on a large existing dataset, and then using this preinitialized model to learn from a smaller dataset, which typically leads to improved performance.

Further, while machine learning has been used for warfarin dosing, Liu (Liu et al; PLOS One, vol 10, pages 1-11, 2015) teaches that a comparison of nine different models showed differences in performance in a large, racially diverse cohort. This is important to note as the published data available for warfarin dosing, including with genotype analysis is extensive.  Published research in this field has been ongoing for over a decade. For example, Liu teaches that in a white population, MARS and BART showed higher mean percentage within 20% and lower mean MAE than those of MLR, while in an Asian population, SVR, BART, MARS and LAR performed the same as MLR, while MLR and LAR optimally performed in a Black population.  


The level of skill in the art:
	The level of skill in the art is deemed to be high.

The quantity of experimentation necessary:
While the state of the art and level of skill in the art with regard to the determination of gene expression is high, the level of unpredictability in associating any change in gene 
Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claims as broadly written.


112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims  10, 11, 34, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
  Claims 10, 11, 34, and 35 are dependent claims and recite “the method of claim [4 or 57] having a sensitivity of at least 85% [or a specificity of at least 85%]”.  However, claims 4 and 5 are directed to methods of treating colon cancer and contain multiple steps.  It is not clear if the sensitivity and specificity are with regard to the claims as a whole or to particular steps within the treatment methods.  If the former is the case, neither the claims nor the specification make clear to the artisan how to determine that a treatment method is 85% sensitive or 85% specific.  It is not known what the method is sensitive to, or for, nor what the method is specific in relation to.  

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634